DENTON, Chief Justice
(concurring).
I .agree that a writ of mandamus should be denied in this case, but I am unable to agree with the basis upon which the majority opinion predicated its conclusion.
Both plaintiffs below went to trial on identical allegations that defendant Producers Chemical Company committed certain acts of negligence and that each act was the proximate cause of the plaintiffs’ injuries. The special issues submitted to the jury followed these allegations except the first three issues inquired if employees of Producers Chemical committed the alleged acts of negligence, and the next two issues inquired if Producers Chemical Company committed the alleged acts of negligence. (Emphasis added.) In response to Special Issue No. 10 the jury found McDonald, an admitted general employee of Producers Chemical, subjected himself and the compressor to the Canadian River Drilling Company both as to the work to be done and the manner in which it was done. The latter finding brings McDonald under the borrowed servant principle.
In my opinion the findings that Producers Chemical, through its employee, was negligent in operating the compressor when it was leaking oil through its outlet line; in operating the compressor without a devise to prevent the accumulation of air pressure over one thousand pounds ; and operating a compressor that had no cooling devise; and the finding that McDonald and other employees of Producers Chemical were borrowed servants of Canadian River Drilling Company are diametrically opposed. The answers to issues 3, 4 and 5 destroy the answer to Special Issue No. 10. The answers to issues 3,. 4 and 5 go to either the manner of operating the compressor or operating it under unsafe conditions. In my opinion neither plaintiff’s allegations nor the jury’s findings support a cause of action against Producers Chemical for furnishing an unsafe or defective chattel.
If we disregard the finding that McDonald was a borrowed servant, a judgment for the plaintiffs would be required. If we disregard the findings of Special Issues Nos. 3, 4 and 5, a judgment for defendant Producers Chemical would be required. This test has been approved by the Supreme Court in Pearson v. Doherty, 143 Tex. 64, 183 S.W.2d 453 and Howard v. Howard (Tex.Civ.App.) 102 S.W.2d 473 (writ refused). It is therefore apparent that these findings are in fatal conflict and will not support a judgment for either the plaintiffs or the defendant.